UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 2, 2016 EXACTECH, INC. (Exact name of Registrant as Specified in Its Charter) FLORIDA 0-28240 59-2603930 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2th Court Gainesville, Florida 32653 (Address of Principal Executive Office) Registrant’s Telephone Number, Including Area Code: (352) 377-1140 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders (the “Meeting”) of Exactech, Inc. (the “Company”) was held on May 2, 2016. The matters voted on at the Meeting consisted of the following: a) Proposal 1 - The election of three Class I directors to the Company’s Board of Directors. The name of each nominee for election and the number of shares voted for, withheld, and broker non-votes for such nominee are set forth below. There were no abstentions with respect to such nominees: Director For Withheld Broker Non-votes James G. Binch William B. Locander David Petty b) Proposal 2 - Approval of a non-binding advisory resolution regarding the compensation of the Company's named executive officers. The number of shares voted for, against, abstain, and broker non-votes is set forth below. For Against Abstain Broker Non-votes c) Proposal 3 - Approval of the amendment to the 2009 Employee Stock Purchase Plan. The number of shares voted for, against, abstain, and broker non-votes is set forth below. For Against Abstain Broker Non-votes d) Proposal 4 - Ratification of the Selection of RSM US LLP as the Company’s principal independent registered public accounting firm for fiscal year ending December 31, 2016. The number of shares voted for, against and abstain is set forth below. There were no broker non-votes with respect to proposal 4. For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXACTECH, INC. Date: May 6, 2016 By: /s/ Joel C. Phillips Joel C. Phillips Chief Financial Officer
